DETAILED ACTION

   Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The recitation in claim 3, line 1, reciting “wherein the separate housing structure comprises a spring-loaded catch” renders the scope of claim 3 is vague and indefinite since claim 1, lines 6-7, recites “configured to removably engage with corresponding one or more brackets on a separate housing structure…” and thus “a separate housing structure” is not being (clearly) positively set forth back in claim 1 (also see preamble of claim 1).



Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication US 2010/0050369 (hereinafter Rosenzweig et al.).
As for claim 1, Rosenzweig et al. discloses in Figs. 11 and 12 (also reference Fig. 1), for example, a broom module at bristle support member 28 “configured to be removably coupled to a housing” (not a positive limitation; but see Figs. 1 and 11 where broom module connects/couples to a “housing” 20, 22a, 22b, etc.), the broom module 28 comprising: a broom head structure at detachable base member 28b having an outer surface and an inner surface; a plurality of bristles 30 (reference Fig. 1) coupled to the outer surface of the broom head structure 28b; and one or more brackets defined by attachment members 60a, 60b coupled to the inner surface of the broom head structure 28b (Fig. 11; paragraph [0038]) and “configured to removably engage with corresponding one or more brackets on a separate housing structure to secure the broom head structure to the separate housing structure” (not a positive limitation but still capable of removably engaging with corresponding one or more brackets on a separate housing structure; see Fig. 11; also, “other mechanisms for detachably securing the detachable base member 28b…may include, for example,…latches, detent mechanisms, tongue-in-groove connections, dovetail connections…”; paragraph [0038]).
As for claim 2, wherein the one or more brackets 60a, 60b coupled to the inner surface of the broom head structure are “configured to slide laterally to engage with the one or more brackets on the separate housing structure” (not a positive limitation but still capable of sliding laterally with the one or more brackets on the separate housing structure; also, the brackets 60a, 60b of Rosenzweig et al. connect by snap-fit to support portion 28a which is deemed to “slide laterally” during connection (paragraph [0038]).
 
9.	Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication US 2015/0272310 (hereinafter Butler).
As for claim 1, Butler discloses in Figs. 7-9, for example, a broom module (Fig. 7) “configured to be removably coupled to a housing” (not a positive limitation but still capable of being removably coupled to a housing; also reference Fig. 1), the broom module comprising: a broom head structure defined by detachable whisk broom 103 having an outer surface and an inner surface (Fig. 7); a plurality of bristles 121 coupled to the outer surface of the broom head structure 711 (Fig. 7); and one or more linear rectangular guides or “brackets” coupled to the inner surface of the broom head structure 711 (the brackets would be on whisk broom head 711 where first guide slot 701 and second guide slot 703 are located in Fig. 7 since Butler explicitly teaches that the guides and guide slots may be interchanged between the broom head 101 and the detachable whish broom 103; paragraph [0032]; Fig. 8 shows guides 801, 803 and Fig. 9 shows a guide 901) and “configured to removably engage with corresponding one or more brackets on a separate housing structure to secure the broom head structure to the separate housing structure” (not a positive limitation but see Figs. 7-9; paragraphs [0031]-[0033]).
As for claim 2, wherein the one or more brackets (where the first guide slot 701 and second guide slot 703 are located as explained above in Fig. 7) coupled to the inner surface of the broom head structure 103 are “configured to slide laterally to engage with the one or more brackets on the separate housing structure” (not a positive limitation; the brackets would still slide “laterally” (merely a relative term); (paragraphs [0031]- [0033]).

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Butler.
As well as claim 3 is understood, it would be well within the capabilities of one skilled in the art to merely perform a reversal of parts for a secure connection such that the separate housing structure defined by broom head 101 would comprise a spring-loaded catch (and since Butler also explicitly teaches interchanging the guides and guide slots in paragraph [0032] and which is deemed a suggestion of reversing other connection/attachment components as well; instead Fig. 7 shows the reverse arrangement with a spring hinge or spring-loaded catch 707 which engages with a tab receiver or indentation 105 on broom head 101), and wherein the inner surface of the broom head structure would include an indentation 105 configured to engage with the spring-loaded catch 707 of the separate housing structure (upon a mere reversal of parts as explained above; paragraphs [0031]-[0033]).
As for claim 4, wherein the indentation 105 would be centrally located on the inner surface of the broom head structure (upon a mere reversal of parts as explained above; Fig. 7; paragraphs [0031]-[0033]).
As for claim 5, wherein the indentation 105 would be located between a first bracket and a second bracket (where first guide slot 701 and second guide slot 703 are located in Fig. 7 as explained above for claim 1; upon a mere reversal of parts as explained above) of the one or more brackets coupled to the inner surface of the broom head structure 103 (paragraphs [0031]-[0033]).

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Li, Perez, Morad et al., and Shippen et al. are pertinent to various broom module connection arrangements.


14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





						/RANDALL E CHIN/                                                                                       Primary Examiner, Art Unit 3723